DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hnojewyj et al (US 6475182).
	Re 1. 	Hnojewyj discloses 
a body (14) having at least a first inlet port (18’) and a second inlet port (18”) and at least a first outlet port and a second outlet port (1st and 4th openings to the right in Fig. 8), wherein
	a first flow passage provides fluid communication between the first inlet port (18’) and both the first outlet port and the second outlet port (1st and 4th openings to the right in Fig. 8), and wherein
	a second flow passage provides fluid communication between the second inlet port (18”) and both the first outlet port and the second outlet port (1st and 4th openings to the right in Fig. 8).
	Since Hnojewyj discloses all the claimed limitations, Hnojewyj’s adapter must be configured to be positioned between a dual fluid source and a static mixer.
	Re 2. 	Hnojewyj discloses that the first flow passage and the second flow passage enter both the first outlet ports and the second outlet ports isolated from each other (1st and 4th openings to the right in Fig. 8 are isolated from each other by two between baffles 26).
	Re 3. 	Hnojewyj discloses that the body comprises a first and a second section, such that the first and a second inlet ports are in the first section (as shown in Fig. 8, 18’ and 18” are located left or outside to 14), and such that the first and a second outlet ports are in the second section (as shown in Fig. 8, 1st and 4th openings are inside 14).
	Re 6-7. 	See above rejections.
Re 8-9.	Since Hnojewyj all the claimed limitations, it must be capable of manufacturing using an additive manufacturing process and/or an injection molding. 
Allowable Subject Matter
Claims 4-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. 
Hnojewyj discloses a second flow passage provides fluid communication between the second inlet port (18”) and both the first outlet port and the second outlet port (1st and 4th openings to the right in Fig. 8)..
Interviews After Final
Applicant note that an interview after a final rejection must be submitted briefly in writing the intended purpose and content of the interview (the agenda of the interview must be in writing).  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP 714.13 and 713.09.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/RICK K CHANG/                                                                                                     Primary Examiner, Art Unit 3726